Cuyahoga App. No. 74716. On January 3, 2000, appellant filed a notice of appeal and motion for stay of court of appeals’ judgment. Appellant has not filed a memorandum in support of jurisdiction in compliance with S.Ct.Prac.R. Ill within the time for perfecting his appeal, and pursuant to S.Ct. Prac.R. II(2)(A)(1), appellant’s failure to file a memorandum in support of jurisdiction divests this court of jurisdiction to hear the appeal. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is dismissed, sua sponte.